Exhibit 10.1

Jarden Corporation

Amendment Agreement

This Amendment Agreement, dated as of December 13, 2015 (the “Amendment”), is
entered into by and between Jarden Corporation, a Delaware corporation (the
“Company”), and Martin E. Franklin (the “Executive”).

WITNESSETH:

WHEREAS, the Company and the Executive are parties to that certain Fifth Amended
and Restated Employment Agreement, dated as of July 23, 2012, as amended by that
certain Equity Award, Lock-Up and Amendment Agreement, dated as of December 19,
2013, between the Company and Executive (as amended, the “Employment
Agreement”);

WHEREAS, the Employment Period has previously been automatically extended
through December 31, 2018 pursuant to the terms of the Employment Agreement;

WHEREAS, in connection with such extension of the Employment Period, the
Company’s Board of Directors and its Compensation Committee, after consulting
with independent compensation consultants and such other advisors as they
considered appropriate, have determined the Restricted Stock grant issuable to
Executive in 2018 pursuant to the Employment Agreement; and

WHEREAS, the parties desire to enter into this Amendment to amend the Employment
Agreement to replace the current Schedule I thereto with a revised Schedule I
giving effect to the 2018 Restricted Stock grant amount.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment, the Company and the Executive hereby agree as follows:

1. Defined Terms. Capitalized terms used herein without definition shall have
the respective meanings given such terms in the Employment Agreement.

2. Amendment of Employment Agreement. The Employment Agreement is hereby amended
by replacing “Schedule I” thereto in its entirety with the revised “Schedule I”
set forth on Exhibit A hereto effective as of the date hereof.

3. No Other Changes. There are no other changes to the Employment Agreement
except as set forth in this Amendment and, as modified by this Amendment, the
Employment Agreement is hereby ratified, approved and confirmed in all respects,
and shall remain in full force and effect.

4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware, applicable to agreements made
and to be performed entirely within such state, other than conflict of laws
principles thereof directing the application of any law other than that of
Delaware.

 

1



--------------------------------------------------------------------------------

5. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

[Remainder of Page Intentionally Blank; Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by a
duly authorized officer and the Executive has executed this Amendment as of the
date first written above.

 

  JARDEN CORPORATION By:   /s/ John E. Capps   Name: John E. Capps  

Title: Executive Vice President -

Administration, General Counsel and Secretary

  EXECUTIVE   /s/ Martin E. Franklin   Name: Martin E. Franklin



--------------------------------------------------------------------------------

Exhibit A

SCHEDULE I

(Second Revised Schedule I to Fifth Amended and Restated Employment Agreement
dated as of July 23, 2012, as amended, by and between Jarden Corporation and
Martin E. Franklin)

On January 1 of each year during the Employment Period (or, if any such date is
not a business day, on the next succeeding business day), provided Executive is
employed on such date, Executive shall be entitled to receive an annual
performance grant of shares of Restricted Stock as set forth in the table below.
The restrictions on the Restricted Shares shall lapse based on achievement of a
performance target equal to a target appreciation in the stock price of the
common stock of the Company set by the Compensation Committee at the time of
grant, but not to exceed a maximum appreciation percentage performance target
according to the following table:

 

Grant (# of shares)1

  Date   Maximum Stock Price Appreciation (%)
Performance Target (over Closing Price
on Last Trading Day of  Prior Year) 394,737   January 1, 2016   12% 375,000  
January 1, 2017   12% 368,421   January 1, 2018   12%

In the event the Employment Period extends past December 31, 2018, in each
additional year of the Employment Period beginning after December 31, 2018, the
Executive shall be entitled to a grant of Restricted Stock in an amount to be
determined each year by the Compensation Committee, with vesting determined in
accordance with the performance targets set forth above, or such other
methodology as the Executive and the Compensation Committee may mutually agree.

The performance target for vesting each of the annual grants listed above shall
be achieved on the date that the average closing price of the Company’s common
stock on the New York Stock Exchange (or such other securities exchange on which
the Company’s common stock may then be traded) for any period of five
consecutive trading days equals or exceeds a price representing an increase over
the closing price on the last trading day of the prior calendar year at least
equal to the target stock price appreciation percentage set by the Compensation
Committee (up to the maximum set forth above). The performance target must be
achieved, if at all, within five (5) years from the date of grant. If the
performance target in not achieved within five (5) years from the date of grant,
such grant will expire and be forfeited.

Capitalized terms used but not defined on this Schedule I shall have the
meanings assigned thereto in the Fifth Amended and Restated Employment Agreement
dated as of July 23, 2012, by and between Jarden Corporation and Martin E.
Franklin, as amended, of which this Schedule I forms a part.

 

1  Gives effect to the three-for-two stock split of the Company’s common stock
effected on November 24, 2014.